Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-18, drawn to a method of imprinting, classified in CPC B29C 59/02.
II.	Claims 19-20, drawn to a system, classified in CPC G03F 7/00.
The inventions are distinct, each from the other because of the following reasons:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In this case the process for using the product as claimed can be practiced with another materially different product such as by a technician.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;

During a telephone conversation with Daniel Ratoff on 2/17/22 an election was made without traverse to prosecute the invention of Invention I, claims 1-18.  Claims 19-20 were withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim 1 as amended below and claims 2-11 and 13-18 are allowable. The restriction requirement between Inventions I and II, as set forth above, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 19 as amended below and claim 20 are no longer withdrawn from consideration and they are rejoined because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Ratoff on 2/25/22.
	Application is changed as follows:

Change last line of claim 1 from “while the template is in contact with the formable material." to
– while the template is in contact with the formable material,
exposing at least a central region of the template to a first distribution of a
dosage of actinic radiation while also exposing the template border region to the
new actinic radiation pattern; and
wherein determining the new actinic radiation pattern includes considering
the first distribution of the dosage of actinic radiation. –

Change last line of claim 19 from “the formable material." to
– the formable material,

wherein determining the new actinic radiation pattern includes considering
the first distribution of the dosage of actinic radiation. –


Cancel claim 12.

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Canon KK (WO 2019078060, already of record), Khusnatdinov et al (US 2009/0200710, already of record) and Barnett et al (US 5912773).  None of the closest prior art references including these teach or suggest, either alone or in combination:  exposing at least a central region of the template to a first distribution of a dosage of actinic radiation while also exposing the template border region to the new actinic radiation pattern; and wherein determining the new actinic radiation pattern includes considering the first distribution of the dosage of actinic radiation. 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743